UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): May 6, 2010 Omnicare, Inc. (Exact name of Registrant as specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 1-8269 31-1001351 (Commission File Number) (I.R.S. Employer Identification No.) 100 East RiverCenter Boulevard Covington, Kentucky41011 (Address of Principal Executive Offices, Including Zip Code) (859) 392-3300 (Registrant’s telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 6, 2010, Omnicare, Inc. issued a press release announcing its financial results for the quarter ended March 31, 2010.A copy of the release is furnished herewith as Exhibit 99.1 and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release of Omnicare, Inc., dated May 6, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OMNICARE, INC. By: /s/ John L. Workman Name: Title: John L. Workman Executive Vice President and Chief Financial Officer Dated:May 6, 2010 INDEX TO EXHIBITS Exhibit NumberDescription of Exhibit 99.1Press Release of Omnicare, Inc., dated May 6, 2010
